Exhibit 10(r)-1

 

01/24/05

 

 

TCF FINANCIAL CORPORATION

 

TCF DIRECTORS 2005 DEFERRED COMPENSATION PLAN

 

(As Amended and Restated effective as of January 24, 2005)

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

 

1.

Deferral of Stock or Fees.

1

 

 

 

2.

Administrative Committee.

2

 

 

 

3.

Deferred Compensation Accounts.

2

 

 

 

4.

Trust.

3

 

 

 

5.

Payment of Deferred Amounts.

3

 

 

 

6.

Emergency Payments.

4

 

 

 

7.

Method of Payments.

5

 

 

 

8.

Claims Procedures.

6

 

 

 

9.

Miscellaneous.

7

 

 

 

10.

Rule 16b-3.

7

 

 

 

11.

Registration; NYSE Listing.

8

 

 

 

12.

Termination or Amendment.

8

 

i

--------------------------------------------------------------------------------


 


TCF DIRECTORS 2005 DEFERRED COMPENSATION PLAN

 

(Adopted effective as of January 6, 2005)

 

The TCF Directors 2005 Deferred Compensation Plan (the “Plan”) is hereby adopted
effective January 6, 2005.   This Plan is intended to comply with the
requirements of Internal Revenue Code section 409A (“IRC§409A”) and regulations
issued thereunder with respect to deferrals permitted under the Plan for the
years 2005 and thereafter.  A previous plan of deferred compensation for TCF
non-employee directors entitled the TCF Directors Deferred Compensation Plan
(the “Previous Plan”) was amended in January 2005 to cease any future deferral
elections. The Previous Plan continues in effect with respect to amounts
deferred under that Plan for the years 2004 and before.  The Previous Plan is
not subject to IRC §409A or regulations issued thereunder, except with respect
to any amounts that were not earned and vested, as defined under IRC §409A, by
December 31, 2004.  There shall be no duplication of benefits with respect to
this Plan and the Previous Plan.

 

1.                                      Deferral of  Stock or Fees.

 

a.             From time to time eligible directors (“Directors”) of TCF
Financial Corporation (referred to hereinafter as “TCF Financial” or the
“Company”) may, by written notice, elect to have payment of all or a portion of
their directors’ fees for the next succeeding calendar year, and/or all or a
portion of any grant of shares of common stock of TCF Financial (“TCF Stock”) to
the Director made on or after such election deferred as hereinafter provided. 
Each such deferral of fees or TCF Stock shall be (and is hereinafter referred to
as) a “Deferred Amount.”  Notwithstanding the foregoing, however, a Director may
not elect to defer any portion of fees or TCF Stock unless such Director’s
deferrals with respect to such year are in round percentage increments of 10%.

 

b.             Any elections with respect to Deferred Amounts of fees or TCF
Stock shall be exercised in writing by the Director prior to the later to occur
of the following:  (i)  the last day before the beginning of the calendar year
in which the fees are to be earned or in which the TCF stock award is made; or
(ii) the thirtieth day following the date the Director first becomes eligible to
participate in the Plan or the Plan is first adopted; provided that, an election
made after the first day of a calendar year shall only apply to fees earned
after the date of the election of TCF stock awarded after the election. An
election of Deferred Amounts, once made, is irrevocable, except as provided in
Section 6 hereof. An election of Deferred Amounts, once made, shall continue to
be effective for succeeding calendar years until revoked by the Director by
written request to the Secretary of TCF Financial  prior to the beginning of a
calendar year for which fees would otherwise be deferred.   Notwithstanding the
foregoing, in the case of fees or TCF stock awards which qualify as
performance-based, as defined in IRC §409A and regulations issued thereunder, a
Director’s deferral election may be made not later than six months before the
end of the performance period for such fees or award (provided the performance
period is at least 12 months long).

 

1

--------------------------------------------------------------------------------


 

c.             Deferred Amounts shall be subject to the rules set forth in this
document, and each Director shall have the right to receive cash payments on
account of Deferred Amounts only in the amounts and under the circumstances
hereinafter set forth.

 

d.             Directors eligible to participate in this Plan are non-employee
Directors of TCF Financial.  Eligibility shall be determined annually as of the
latest practicable date prior to the commencement of each new calendar year.  In
the case of calendar year 2005, eligibility shall be determined as of January 6,
2005.  In the event a Director ceases to be eligible for this Plan during the
course of a calendar year, the Director’s eligibility shall nevertheless
continue through the end of that calendar year with respect to fees earned prior
to cessation of service.

 

2.                                      Administrative Committee.  Full power
and authority to construe, interpret, and administer this document, shall be
vested in the Administrative Committee (the “Committee”) of the Board of
Directors of TCF Financial, which shall consist of such members of the
Compensation/Nominating/Corporate Governance Committee of the Board of Directors
who qualify from time to time as non-employee or independent directors under
Rule 16b-3 of the Securities and Exchange Commission.  The Committee shall have
full power and authority to make each determination provided for in this
document, and in this connection, to promulgate such rules and regulations as
the Committee considers necessary or appropriate for the implementation and
management of this Plan as are consistent with the terms of this Plan. 
Notwithstanding anything in this Section 2 to the contrary, no action or
determination made or taken by the Committee, and no action or determination by
the Committee affecting the amount payable under this Plan to a participant or
beneficiary, shall be entitled to any deference by a reviewing court (i.e.,
judicial review of any such actions or determinations shall be de novo).

 

3.                                      Deferred Compensation Accounts.  The
Company shall establish on its books a separate account (“Account”) for each of
its Directors who becomes a participant in this Plan, and each such Account
shall be maintained as follows:

 

a.             Each Account shall be credited with the Deferred Amounts elected
by the Director for whom such Account is established as of the date on which
such Deferred Amount would otherwise have been paid to the Director.

 

b.             The value of a Director’s Account is to be measured by the value
of and income from TCF Stock (included dividends, which are deemed to be
reinvested in TCF Stock), in which all Deferred Amounts shall be deemed to be
invested, however such value is merely a measuring device to determine the
payments to be made to each Director hereunder.  Each Director, and each other
recipient of a Director’s Deferred Amounts pursuant to Section 7, shall be and
remain an unsecured general creditor of the Company with respect to any payments
due and owing to such Director hereunder.  If a Company should from time to
time, in its discretion, IRC409Aually purchase the investments deemed to have
been made for a Director’s Account, either directly or through the trust
described in Section 4, such investments shall be solely for the Company’s or
such trust’s own account, and the Directors shall have no right, title or
interest therein.

 

2

--------------------------------------------------------------------------------


 

4.                                      Trust.  TCF Financial has established a
trust (of the type commonly known as a “rabbi trust”) to aid in the accumulation
of assets for payment of Deferred Amounts. This trust may also provide for the
accumulation of assets for payment of amounts deferred under the Previous Plan.
The trust provides for separate accounts in the name of each Director who has
elected a Deferred Amount under this Plan or under the Previous Plan. The
Company shall contribute to the trust such amounts as are necessary to keep the
separate accounts maintained for the Directors sufficient at all times to pay in
full all benefits payable under the Plan with respect to the Directors,
including, without limitation, any liquidated damages payable to the Directors
pursuant to Section 9.f.  In addition:

 

a.             TCF Financial may, in its sole discretion, contribute additional
amounts, which TCF Financial may direct the Trustee not to credit to an account
for any Director, but instead to a general account for the payment of Plan
expenses; and

 

b.             within ten (10) business days following the occurrence of a
Change in Control, the Companies shall contribute an amount equal to 300% of the
aggregate expenses incurred by the Companies and the Trustee in administering
the Plan and the trust described in this Section 4 during the last full calendar
year immediately preceding the occurrence of the Change in Control, which amount
shall also be credited to a general account for the payment of Plan expenses. 
If the aggregate expenses that were incurred by the Companies and the Trustee in
administering the Plan and the trust during the last full calendar year
immediately preceding the occurrence of the Change in Control cannot be
determined with reasonable certainty prior to the date on which this
contribution is due, the amount of the contribution shall be $150,000.

 

The assets of the trust shall be invested in accordance with the provisions of
the agreement or agreements pursuant to which the trust is maintained, which
agreement(s) shall be consistent with the terms of this Plan.  The trustee of
the trust (“Trustee”) shall be a corporate trustee independent of the Company. 
The trust assets shall remain subject to the claims of the Companies’ general
creditors.

 

5.                                      Payment of Deferred Amounts.

 

a.             On or about the 30th day following a Director’s termination of
service on the board of directors of the Company, the balance credited to the
Director’s Account shall be paid in one single distribution.

 

b.             The payment under Section 5.a. shall be paid in the form of TCF
Stock, plus cash for any fractional shares.

 

c.             For purposes of this section, a Director’s service on the board
is considered to terminate as of the date which is the Director’s last date of
service for the Company as a director.

 

d.             In the event the payment under Secton 5.a is unpaid at the time
of a Director’s death, the payment shall be made as soon as practicable to the
persons specified in Section 7.a.

 

3

--------------------------------------------------------------------------------


 

e.             For purposes of this Plan, a Change in Control shall be deemed to
have occurred if (i) any “person” as defined in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”) is or becomes the
“beneficial owner” as defined in Rule 13d-3 under the Exchange Act, directly or
indirectly, of securities of TCF Financial representing fifty percent (50%) or
more of the combined voting power of TCF Financial’s then outstanding securities
(for purposes of this clause (i), the term “beneficial owner” does not include
any employee benefit plan maintained by TCF Financial that invests in TCF
Financial’s voting securities); or (ii) during any period of two (2) consecutive
years there shall cease to be a majority of the Board comprised as follows:
individuals who at the beginning of such period constitute the Board or new
directors whose nomination for election by the company’s shareholders was
approved by a vote of at least two-thirds (2/3) of the directors then still in
office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved; or (iii) the
shareholders of TCF Financial approve a merger or consolidation of TCF Financial
with any other corporation, other than a merger or consolidation which would
result in the voting securities of TCF Financial outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) at least fifty percent
(50%) of the combined voting power of the voting securities of TCF Financial or
such surviving entity outstanding immediately after such merger or
consolidation, or the shareholders of TCF Financial approve a plan of complete
liquidation of TCF Financial or an agreement for the sale or disposition by TCF
Financial of all or substantially all TCF Financial’s assets; provided, however,
that no Change in Control will be deemed to have occurred if such merger,
consolidation, sale or disposition of assets, or liquidation is not subsequently
consummated.  The date of a Change in Control, for purposes of this Plan, is the
date on which the Change in Control is consummated.   Notwithstanding the
foregoing, however, a Change in Control shall not be deemed to occur unless the
event qualifies as a change in control as defined in regulations issued pursuant
to IRC § 409A.

 

f.              Subject to being permissible under IRC § 409A and regulations
issued thereunder, notwithstanding any other provision of this Section 5, in the
event that the Internal Revenue Service should finally determine that part or
all of the value of a Director’s Deferred Amounts or Plan Account which have not
actually been distributed to the Director, or that part or all of a separate
account that has been established for the Director under a trust described in
Section 4, is nevertheless required to be included in the Director’s gross
income for federal and/or State income tax purposes, then the Deferred Amounts
or the Account or the part thereof that was determined to be includible in gross
income shall be distributed to the Director in a lump sum distribution in the
form of TCF Stock as soon as practicable after such determination without any
action or approval by the Committee.  A “final determination” of the Internal
Revenue Service for purposes of this Section 5.f. is a determination in writing
by said Service ordering the payment of additional tax, reporting of additional
gross income or otherwise requiring Plan amounts to be included in gross income,
which is not appealable or which the Director does not appeal within the time
prescribed for appeals.

 

6.                                      Emergency Payments.  In the event of an
“unforeseeable emergency” as determined pursuant to IRC § 409A and regulations
issued thereunder, the Committee may

 

4

--------------------------------------------------------------------------------


 

determine the shares distributable under Section 5 hereof and distribute all or
a part of such shares without regard to the distribution dates provided in
Section 5 to the extent the Committee determines that such action is necessary
in light of immediate and heavy needs of the Director occasioned by severe
financial hardship and that such action is permissible under IRC § 409A and
regulations issued thereunder.

 

7.  Method of Payments.

 

a.             In the event of Director’s death, payments shall be made to the
persons (including a trustee or trustees) named in the last written instrument
signed by Director and received by the Committee prior to Director’s death, or
if Director fails to so name any person, the amounts shall be paid to Director’s
estate or the appropriate distributee thereof.  The Committee, the Company, and
the Trustee shall be fully protected in making any payments due hereunder in
accordance with what the Committee believes to be such last written instrument
received by it.

 

b.             Payments due to a legally incompetent person may be made in such
of the following ways as the Committee shall determine:

 

i.              directly to such incompetent person,

 

ii.             to the legal representative of such incompetent person, or

 

iii.            to some near relative of the incompetent person to be used for
the latter’s benefit.

 

c.             Except as otherwise provided in  Sections 7.a. and b., all
payments to persons entitled to benefits hereunder shall be made to such persons
in person or upon their personal receipt or endorsement, and shall not be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, attachment or garnishment by creditors of the participant
or the participant’s beneficiary.

 

d.             All payments to persons entitled to benefits hereunder shall be
made out of the general assets, and shall be the sole obligations, of the
Companies, except to the extent that such payments are made out of the trust
described in Section 4.  The Plan is a mere promise by the Companies to pay
benefits in the future and it is the intention of the parties that it be
“unfunded” for tax purposes (and for the purposes of Title I of the Employee
Retirement Income Security Act of 1974 (“ERISA”)).

 

e.             Unless commenced earlier at the direction of the Committee or
suspended due to a Company’s Insolvency, payments from the trust described in
Section 4 shall be commenced by the Trustee (without the need for further
instructions from the Committee) in accordance with the most recent payment
instructions provided by the Committee after the Trustee (i) acquires actual
knowledge of the occurrence of an event that requires payment to commence (a
“payment event”), (ii) is notified by the Committee that a payment event has
occurred, (iii) determines (in the absence of actual knowledge and any notice
from the Committee) that a Change in Control has occurred as defined in Section
5.e of this Plan, or (iv) in the case of a participant’s termination of

 

5

--------------------------------------------------------------------------------


 

service, is notified in writing by the participant that the participant’s
termination of service has occurred.  The Trustee shall make a determination
with respect to whether a Change in Control has occurred if the Trustee receives
notice that a Change in Control may have occurred from any source other than the
Committee.  Promptly after receiving such notice of a possible Change in
Control, the Trustee shall request from the Committee all information relevant
to the Trustee’s determination.  If the Committee fails to provide information
sufficient to demonstrate the absence of a Change in Control within 30 days
after the Trustee’s request, and the other information received by the Trustee
indicates that a Change in Control has occurred, the Trustee shall make
distribution of accounts (that are not payable earlier) in a single distribution
in the form of TCF stock as soon as practicable within 30 days after a Change in
Control.

 

f.              Payments made by the Trustee from an account established for a
participant shall be debited against such account and shall cease when the
balance credited to the account has been reduced to zero or if earlier, when the
Trustee determines, based upon its review of the records of the Plan, that
payment of any additional amounts from the participant’s account will result in
the payment of benefits in excess of those required under the Plan.  The Trustee
shall have no obligation to perform such a review and consider such a
determination until after (i) the Committee notifies the Trustee and the
participant (or, if the participant has died, the participant’s beneficiary) of
the potential excess payment, (ii) the Trustee has been provided with all Plan
records that may be reasonably required by the Trustee to make its
determination, and (iii) the participant (or beneficiary) has had a reasonable
time (not less than 30 days) to respond.  Pending its determination, the Trustee
shall continue payment of the affected account(s) in accordance with the
applicable payment instructions.

 

8.                                      Claims Procedures.

 

a.             If a claim for benefits made by any person (the “Applicant”) is
denied, the Committee shall furnish to the Applicant within 90 days after its
receipt of such claim (or within 180 days after such receipt if special
circumstances require an extension of time) a written notice which:  (i)
specifies the reasons for the denial, (ii) refers to the pertinent provisions of
the Plan on which the denial is based, (iii) describes any additional material
or information necessary for the perfection of the claim and explains why such
material or information is necessary, and (iv) explains the claim review
procedures.

 

b.             Upon the written request of the Applicant submitted within 60
days after his receipt of such written notice, the Committee shall afford the
Applicant a full and fair review of the decision denying the claim and, if so
requested:  (i) permit the Applicant to review any documents which are pertinent
to the claim, (ii) permit the Applicant to submit to the Committee issues and
comments in writing, and (iii) afford the Applicant an opportunity to meet with
a quorum of the Committee as a part of the review procedure.

 

c.             Within 60 days after its receipt of a request for review (or
within 120 days after such receipt if special circumstances, such as the need to
hold a hearing, require an extension of time) the Committee shall notify the
Applicant in writing of its decision and

 

6

--------------------------------------------------------------------------------


 

the reasons for its decision and shall refer the Applicant to the provisions of
the Plan which form the basis for its decision.

 

9.                                      Miscellaneous.

 

a.             Except as limited by Section 7.c. and except that a Director
shall have a continuing power to designate a new recipient in the event of
Director’s death at any time prior to such death without the consent or approval
of any person theretofore named as Director’s recipient by an instrument meeting
the requirements of Section 7.a., this document shall be binding upon and inure
to the benefit of each Company, Director, their legal representatives,
successors and assigns, and all persons entitled to benefits hereunder.

 

b.             Any notice given in connection with this document shall be in
writing and shall be delivered in person or by registered mail, return receipt
requested.  Any notice given by registered mail shall be deemed to have been
given upon the date of delivery indicated on the registered mail return receipt,
if correctly addressed.

 

c.             Nothing in this document shall interfere with the rights of any
Director to participate or share in any profit sharing or pension plan which is
now in force or which may at some future time become a recognized plan of any
Company.

 

d.             Nothing in this document shall be construed as an employment
agreement nor as in any way impairing the right of any Company, its board,
committees or shareholders, to remove the Director from service as a director,
to refuse to renominate or reelect such person as a director, or to enforce the
duly adopted retirement policies of the board of directors of such Company.

 

e.             Amounts that due to administrative error are paid more than 30
days after the later of the date on which they are due according to the terms of
this Plan or the date on which the Participant notified the Company in writing
of the benefit due date shall incur interest at the rate of fifteen percent per
annum (eighteen percent per annum if the payment occurs after a Change in
Control) from the date as of which payment was due.  In addition, if all or any
portion of the distribution is payable in the form of TCF Financial stock, and
the value of such stock at the time of distribution is less than its value on
the date as of which payment was due, the payee shall be entitled to liquidated
damages equal to 100% (120% if the payment occurs after a Change in Control) of
the aggregate difference in value between the value of the distributed shares on
the date their distribution was due (without regard to the 30-day grace period)
and the value of the distributed shares on the actual date of distribution.

 

f.              Any costs or attorneys’ fees incurred by a participant or
beneficiary in connection with the collection of benefits that were not timely
paid under this Plan shall be reimbursed by the Company.

 

10.                               Rule 16b-3.  This Plan is intended to qualify
for the exemption from short swing profits liability under Section 16(b) of the
Securities Exchange IRC409A of 1934 provided by Rule 16b-3 of the Securities and
Exchange Commission.  Notwithstanding anything in this Plan

 

7

--------------------------------------------------------------------------------


 

to the contrary, for a director who is subject to liability under Section 16 of
the Securities and Exchange IRC409A of 1934, the following special provisions
apply:

 

a.             Deferred Amounts of fees, to the extent they are forwarded to the
Trustee, shall be so forwarded on or immediately after the date on which the
fees would otherwise be paid and shall be deemed to be invested in TCF Stock on
the same date and for the same purchase price as the Trustee actually purchases
such Stock.  Dividends deemed to be paid on accounts deemed to be invested in
TCF stock shall be deemed to be invested in TCF stock on the same date and for
the same purchase price as the Trustee actually reinvests such dividends. The
Trustee shall purchase such Stock as soon as practicable after the fees payment
date for which the Deferred Amount is received, and in any event no later than
two weeks after such date, with the exact date and purchase terms to be
determined by a stock broker or other investment professional on the basis of
such person’s judgment as to the best available purchase price for the Plan and
Trust.  If Deferred Amounts are not promptly invested in TCF stock, the deferred
fees shall be deemed to be invested in TCF Stock at the average of the high and
low sales prices for such Stock on the date the fees would otherwise be paid or
on the date the dividend is paid.

 

b.             In the event of a distribution to a Director subject to this
Section under Section 5 of this Plan, such distribution shall consist of whole
shares of TCF Stock, plus cash for any fractional share.

 

c.             In the case of a Director subject to this Section, for purposes
of an emergency payout resulting in distribution of TCF Stock, the TCF Stock
shall be distributed in kind, plus cash for any fractional share.

 

11.                               Registration; NYSE Listing.  TCF Financial
may, in its discretion, register the shares of TCF Stock subject to this Plan
under the Securities Act of 1933 and any other applicable provisions of State or
Federal law, and may enter into a listing agreement for such shares with the New
York Stock Exchange, if such actions are deemed necessary or advisable by TCF
Financial in order to provide directors with freely marketable shares.  However,
nothing herein shall be deemed to require any such registration or listing.

 

12.                               Termination or Amendment.  This Plan may be
amended at any time and from time to time upon the approval of the Board of
Directors of TCF Financial or the Committee; provided, however, that no
amendment shall be effective unless it has the written consent of all
participants, all participants who are former Directors but who are entitled to
benefits under the Plan, and all beneficiaries of deceased participants who are
entitled to benefits under the Plan.  In the event that all of the Plan’s
participants and beneficiaries do not consent to a proposed amendment, such
amendment shall not take effect but the Plan Accounts of the consenting
participants and beneficiaries shall be transferred to a separate plan that is
identical to this Plan in all respects except that it may include the proposed
amendment.  The Board of Directors or the Administrative Committee may terminate
this Plan in its discretion, except that any such termination shall require the
written consent of all participants, all participants who are former Directors
but who are entitled to benefits under the Plan, and all beneficiaries of
deceased participants who are entitled to benefits under the Plan, unless it is
an automatic distribution of a

 

8

--------------------------------------------------------------------------------


 

Director’s account under Section 5.f. hereof.  In the event that all of the
Plan’s participants and beneficiaries do not consent to a proposed termination
of the Plan, the Plan shall terminate as to the consenting participants and
beneficiaries and shall continue in effect for the participants and
beneficiaries who do not consent.  Distributions shall be made to participants
and beneficiaries after such termination if authorized and directed by the
Administrative Committee, but only to the extent permitted by IRC § 409A and
regulations issued thereunder.  The Board of Directors or the Administrative
Committee may at any time discontinue future participation in the Plan by any or
all participants.

 

9

--------------------------------------------------------------------------------